11-3951                                                                        BIA
         Weng v. Holder                                                        A093 397 441




                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 1st day of August, two thousand twelve.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                ROBERT D. SACK,
10                RAYMOND J. LOHIER, JR.,
11                     Circuit Judges.
12       _____________________________________
13
14       JIAN MING WENG,
15                Petitioner,
16
17                        v.                                    11-3951
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               David X. Feng, New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Blair O’Connor,
28                                     Assistant Director; Jane T.
29                                     Schaffner, Trial Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Petitioner Jian Ming Weng, a native and citizen of the

 6   People’s Republic of China, seeks review of a September 7,

 7   2011, decision of the BIA denying his motion to reopen.      In

 8   re Jian Ming Weng, No. A093 397 441 (B.I.A. Sept. 7, 2011).

 9   We assume the parties’ familiarity with the underlying facts

10   and procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   Kaur v. BIA, 413 F.3d 232, 233 (2d

13   Cir. 2005) (per curiam).   Weng argues that he established

14   his prima facie eligibility for asylum, withholding of

15   removal, or relief under the Convention Against Torture

16   (“CAT”) by showing that the Chinese government was aware of

17   his membership in, and activities in support of, the China

18   Democracy Party (“CDP”) in the United States.   We find no

19   abuse of discretion in the BIA’s denial of reopening.

20       Weng did not join the CDP until after he left China and

21   did not allege past persecution on account of his political

22   activities.   So in order to demonstrate his prima facie

23   eligibility for relief, he was required to show that there

24   was a realistic chance that Chinese authorities were either

                                   2
 1   aware or likely to become aware of his activities with the

 2   CDP.    See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168 (2d

 3   Cir. 2008).    To make this showing, Weng submitted a letter

 4   from his father, in which his father asserted that local

 5   police came to his home and told him they were aware that

 6   Weng had joined the CDP.    The BIA reasonably concluded that

 7   this evidence was inadequate to establish that Chinese

 8   authorities were aware or likely to become aware of Weng’s

 9   CDP activities because he did not contest the agency’s prior

10   adverse credibility determination, and the evidence

11   submitted was not meaningfully authenticated.    See Kaur, 413

12   F.3d at 234 (petitioner’s evidence submitted with a motion

13   to reopen was not material because it did not rebut a prior

14   adverse credibility determination); Qin Wen Zheng v.

15   Gonzales, 500 F.3d 143, 147-48 (2d Cir. 2007); Jian Xing

16   Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005).

17          As the BIA reasonably concluded that Weng’s motion to

18   reopen failed to establish his prima facie eligibility for

19   asylum, withholding of removal, and CAT relief, it did not

20   abuse its discretion in denying his motion to reopen.     See

21   INS v. Abudu, 485 U.S. 94, 104-05 (1988).

22

23          For the foregoing reasons, the petition for review is

24   DENIED.    As we have completed our review, any stay of

                                    3
 1   removal that the Court previously granted in this petition

 2   is VACATED, and any pending motion for a stay of removal in

 3   this petition is DISMISSED as moot.    Any pending request for

 4   oral argument in this petition is DENIED in accordance with

 5   Federal Rule of Appellate Procedure 34(a)(2), and Second

 6   Circuit Local Rule 34.1(b).

 7                                 FOR THE COURT:
 8                                 Catherine O’Hagan Wolfe, Clerk
 9
10
11




                                    4